DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  in line 1, the phrase “wherein in case” should be “wherein in a case” for better grammar and form.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 11-14, 17-19, 21-24 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2003/0121754 A1).
Regarding Claim 1, King discloses a method for setting discrimination criteria for an additional denomination not currently stored in a coin discrimination apparatus that conducts authenticity discrimination and denomination discrimination of coins using sensor information outputted from coin sensors i.e., sensors (10, 12, 14), as mentioned at paragraphs 11, second sentence, which states “[i]n order to re-configure the apparatus to permit it to recognize articles of a different class, acceptance criteria for the new denomination are derived by taking into the account the extent to which the acceptance criteria for the at least one other class (and preferably at least two other classes) have been modified by the self tuning operation”, and paragraph 31, fourth sentence, which states “[t]he physical structures and the frequency of operation of the sensors 10, 12 and 14 are so arranged that the sensor outputs are predominantly indicative of respective different properties of the coin”, for example, in addition to discrimination criteria for each of current denominations, as mentioned at paragraph 14, first sentence, i.e., “[i]f a validator is to be reconfigured to permit it to recognize a new denomination, then a standard set of acceptance criteria for the new denomination is provided for the validator”, in the coin discrimination apparatus, i.e., validator (2), as illustrated in figure 1 and as mentioned at paragraph 30, the method comprising:
 
determining whether the discrimination criteria for the additional denomination are stored in a discrimination criteria storing device, i.e., noting the mention of a “memory” in paragraph 74, first sentence, and noting the last sentence of paragraph 41, which states “[t]his procedure of individually checking sensor outputs against respective ranges is conventional”, of the coin discrimination apparatus (2) in which the discrimination criteria for each of the current denominations are stored, noting that the information pieces must be stored in memory in order for King’s device to operate as disclosed; 
designating a target denomination from the current denominations when it is determined that the discrimination criteria for the additional denomination are not stored, as mentioned at paragraph 41, first sentence, i.e., “[r]eferring to section V of FIG.2, blocks 38 represent the comparison of the normalized sensor outputs with predetermined ranges associated with respective target denominations” and paragraph 42, i.e., “[b]lock 40 indicates that the two normalized sensor outputs of with predetermined ranges associated with respective target denominations”, for example:
calculating the discrimination criteria for the additional denomination, i.e., the mean value M’ sub x as illustrated in figures 6-8, based on discrimination criterion information pieces for the target denomination, i.e., the actual normalized sensor measurements A sub A and A sub B, as mentioned at paragraphs 119-121 and as illustrate in figure 8, for example, reproduced as follows. 

[0119] A second, alternative technique for re-configuring the acceptor will be described with reference to the graph of FIG. 8. The horizontal axis represents the standard measurements (M.sub.A and M.sub.B) for the different classes, and the vertical axis represents the actual (normalised) sensor measurements (A.sub.A and A.sub.B) of the unit being re-calibrated. Accordingly, the line L represents the original relationship between these values as defined by the calibration factors G and O.

[0120] The shifted values are shown at M'.sub.A and M'.sub.B. It is possible to derive from these values, and the line L, the corresponding actual sensor values A'.sub.A and A'.sub.B which correspond to the shifted mean values. The shifted sensor values A'.sub.A and A'.sub.B, together with the original standard values M.sub.A and M.sub.B, can be used to define a modified calibration factor represented by the line L'. This would represent the correct calibration of the acceptor, taking into account self-tuning shifts. However, it is noted that in the present embodiment the originally-stored calibration factors G, O are not changed.

[0121] A standard value M.sub.X for the new class is derived in the normal way using standard acceptor units. It is then possible to determine the corresponding actual sensor value A.sub.X using the corrected calibration line L'. This represents the expected sensor readings when measuring an article of the new denomination. The corrected mean value M'.sub.X is then derived from the actual value A.sub.X and the original calibration line L (represented by factors G, O), because this represents the transform which will be used by the acceptor.

Emphasis provided.


    PNG
    media_image1.png
    490
    651
    media_image1.png
    Greyscale

Note that the actual measurements on the vertical axis versus the standard measurements on the horizontal axis along with the lines L, which represents the original calibration line, and line L’, which represents the corrected calibration line, both of which can be considered to represent the ratio between the standard information pieces (actual sensor outputs) and the additional denomination information pieces (standard sensor outputs).

Note also that paragraph 37, third sentence states “the algorithm may be arranged to determine the ratio of the change in the parameter (amplitude or frequency) to the idle value”.
See paragraph 37 as follows.

[0037] At stage III, all the values recorded at stage II are applied to various algorithms at blocks 34. Each algorithm takes a peak value and the corresponding idle value to produce a normalised value, which is substantially independent of temperature variations. For example, the algorithm may be arranged to determine the ratio of the change in the parameter (amplitude or frequency) to the idle value. Additionally, or alternatively, at this stage III the processor 18 may be arranged to use calibration data which is derived during an initial calibration of the validator and which indicates the extent to which the sensor outputs of the validator depart from a predetermined or average validator. This calibration data can be used to compensate for validator-to-validator variations in the sensors.

Emphasis provided.

Regarding Claim 1, King further discloses
by multiplying discrimination criteria for the target denomination, as mentioned at paragraph 80, last sentence, i.e., which states “the processor 18 retrieves all the non-selected measurements S sub i, j, k, together with respective ranges for these measurements, which ranges form part of the acceptance data for the respective target class”, by ratios between 
target denomination standards, noting the mention of the ratio DC/DC’ as mentioned at step 356 as shown in figure 4 and as mentioned at paragraph 82, last three sentences, for example, i.e., [a]t step 356 the program calculates the ratio DC/DC’…[i]f the ratio is high, this means that the measurements resemble articles of the current target class more than they resemble articles of the similar target class…[i]f the ratio is low…the articles may belong to the similar target class, instead of the current target class”,  
to be complied with by discrimination criteria for the target denomination when setting the discrimination criteria for the current denomination designated as the target denomination using a standard apparatus for setting the target denomination standards for the coin discrimination apparatus by its manufacturer, as mentioned at paragraph 18, first sentence, i.e., “initial acceptance criteria for the new class may be developed as a central location, for example at the factory of the validator manufacturer” and noting the regression function used as mentioned at paragraph 104, the normalization performed at the equation/formula mentioned at paragraph 108, and noting paragraph 102, which states:

][0102] However, due to manufacturing tolerances, the mechanisms may behave differently. The acceptance data for each mechanism could be modified in a calibration operation. In the preferred embodiment however, the sensor outputs are adjusted at blocks 34 of FIG. 2 by calibration factors determined by a calibration operation.

Emphasis provided.

All of these mathematical operations are used to remove fluctuations from the original standards, such as mentioned at paragraph 129, stating as follows.

[0129] In the arrangement described above, articles are recognised using acceptance criteria which are modified in accordance with a self-tuning operation. The original acceptance criteria which were used when the apparatus was initially calibrated are also stored, either in the validator itself or elsewhere, for use in re-configuration as described above. It would be possible to use an alternative arrangement in which the validator stores separately the original acceptance criteria, together with further modification data which is altered in accordance with the self-tuning procedure. The original acceptance criteria and the modification data is then combined to form the actual acceptance criteria used by the validator when recognising articles. This, however, would require more processing to be carried out during the recognition stage than the arrangement of the preferred embodiment, in which the self-tuning operation effects modification of the acceptance criteria.

Emphasis provided.
See also paragraph 52, mentioning a calculating a first set of values using a partial Mahalanobis calculation and paragraph 58, which mentions using “for each remaining target denomination, a second partial Mahalanobis distance calculation.  See also the last sentence of paragraph 37, which states “[a}dditionally, or alternatively, at this stage III the processor 18 may be arranged to use calibration data which is derived during an initial calibration of the validator and which indicates the extent to which the sensor outputs of the validator depart from a predetermined or average validator” and “[t]his calibration data can be used to compensate for validator-to-validator variations in the sensors”.

See also the process flow chart of figure 9, as follows.

    PNG
    media_image2.png
    916
    425
    media_image2.png
    Greyscale

Regarding Claim 1, King further discloses 
and 
obtained by conducting the authenticity discrimination and denomination discrimination of coins having the target denomination using the standard apparatus, as mentioned at paragraph 18, for example, and as mentioned at paragraph 129, and 
additional denomination standards
	to be complied with by discrimination criteria for the additional denomination when setting the discrimination criteria for the additional denomination using the standard apparatus for setting the additional denomination using the standard apparatus for setting the additional denomination standards for the coin discrimination apparatus by the manufacturer, noting paragraph 5, which states that “if the validator is arranged to validate a certain range of denominations it may be desired to add a different denomination to that range, or to substitute one of those denominations for a different one. However, it is desirable to avoid the need to perform a very large number of tests in order to calibrate the validator for the new denomination” and paragraph 11, which states as follows.
[0011] According to a further aspect of the invention, a validator is capable of a self-tuning operation in which acceptance criteria for respective denominations, or classes, are modified in accordance with measurements made of articles which have been tested and found to belong to those classes. In order to re-configure the apparatus to permit it to recognise articles of a different class, acceptance criteria for the new denomination are derived by taking into account the extent to which the acceptance criteria for at least one other class (and preferably at least two other classes) have been modified by the self-tuning operation. In this way, it is possible to derive a modification factor for the new class, and to apply this modification factor to a nominal set of acceptance criteria for that class to permit recognition of the class.

Emphasis provided.

Regarding Claim 1, King further discloses 
and 
obtained by conducting the authenticity discrimination and denomination discrimination of coins having the additional denomination using the standard apparatus, as mentioned at paragraph 11, for example;
when setting the discrimination criteria for the current denomination designated as the target denomination using a standard apparatus for setting the target denomination standards for the coin discrimination apparatus by its manufacturer, as mentioned at paragraphs 5, 11 and 129, and 

target denomination standard information pieces corresponding to the discrimination criterion information pieces for the target denomination, i.e., the standard measurements M sub A and M sub B for the different classes, as illustrated in figures 6-8 and as mentioned at paragraphs 111-124, for example, and additional denomination standard information pieces corresponding to the discrimination criterion information pieces for the additional denomination, as mentioned at paragraph 110, first and second sentences, which states “[r]eferring to FIG 6, MA represents a stored means for one measurement of a currency article of class A” and “[t]his is stored in the validator after the calibration stage and is used during initial operation of the validator after the calibration stage and is used during initial operation of the validator to determine whether a measured article belongs to class A”,  for example;
storing the calculated discrimination criteria for the additional denomination in the discrimination criteria storing device, noting steps (712, 714 and 716), as illustrated in figure 9, which illustrates a flowchart with steps of the “reconfiguration procedure” which results in self-tuning of the validator, as mentioned at paragraphs 122-128; and 
setting the coin discrimination apparatus to conduct authentication
discrimination and denomination discrimination using the calculated discrimination criteria for the additional denomination, as mentioned at paragraph 129, such as the first sentence, which states “[i]n the arrangement described above, articles are recognized using acceptance criteria which are modified in accordance with a self-tuning operation”, 
wherein
when the discrimination criteria for the additional denomination are calculated by
multiplying the ratios, noting the mention of the ratio DC/DC’ as mentioned at step 356 as shown in figure 4 and as mentioned at paragraph 82, last three sentences, for example, i.e., [a]t step 356 the program calculates the ratio DC/DC’…[i]f the ratio is high, this means that the measurements resemble articles of the current target class more than they resemble articles of the similar target class…[i]f the ratio is low…the articles may belong to the similar target class, instead of the current target class”,  by the discrimination criteria for the target denomination, i.e., as mentioned at paragraph 80, last sentence, which states “the processor 18 retrieves all the non-selected measurements S sub i, j, k, together with respective ranges for these measurements, which ranges form part of the acceptance data for the respective target class”, 
two or more calculation methods are selectively used, i.e., the procedure of figures 3 or 4, as mentioned at paragraph 96, last sentence, or the procedure of figure 8, as mentioned at paragraph 119, noting also the various formulas each of which can also be considered a first calculation method, such as the formula M=A*G +O, designated a first calculation, as mentioned at paragraph 8, last sentence, a second calculation method as mentioned at paragraph 52, a third calculation method as mentioned at paragraph 64, a fourth calculation method as mentioned at paragraph 76 and a fifth calculation as mentioned at paragraph 104, a sixth calculation as mentioned at paragraph 106, and seventh calculation as mentioned at paragraph 116, for example, and 
each of the two or more calculation methods obtains the discrimination criteria for the additional denomination by applying
predetermined parameters, such as measurement A as mentioned at paragraph 107, derived from raw data R “representing the article measurement (which may be a peak value of amplitude or frequency if a coin is passing a coil)”
to
a predetermined equation, i.e,. A = (R-I/I) as mentioned in paragraph 107 and equation M=A*G+O as mentioned at paragraphs 8 and 108, and
one of the two or more calculation methods is selectively used to reduce an effect of a fluctuation of the coin discrimination performance of the coin discrimination apparatus from
the coin discrimination performance of the standard apparatus, as mentioned at the regression function used as mentioned at paragraph 104, the normalization performed at the equation/formula mentioned at paragraph 108, and noting paragraph 102, which states as follows.

][0102] However, due to manufacturing tolerances, the mechanisms may behave differently. The acceptance data for each mechanism could be modified in a calibration operation. In the preferred embodiment however, the sensor outputs are adjusted at blocks 34 of FIG. 2 by calibration factors determined by a calibration operation.

Emphasis provided.

All of these mathematical operations are used to remove fluctuations from the original standards, such as mentioned at paragraph 129, stating as follows.

[0129] In the arrangement described above, articles are recognised using acceptance criteria which are modified in accordance with a self-tuning operation. The original acceptance criteria which were used when the apparatus was initially calibrated are also stored, either in the validator itself or elsewhere, for use in re-configuration as described above. It would be possible to use an alternative arrangement in which the validator stores separately the original acceptance criteria, together with further modification data which is altered in accordance with the self-tuning procedure. The original acceptance criteria and the modification data is then combined to form the actual acceptance criteria used by the validator when recognising articles. This, however, would require more processing to be carried out during the recognition stage than the arrangement of the preferred embodiment, in which the self-tuning operation effects modification of the acceptance criteria.

Emphasis provided.
See also paragraph 52, mentioning a calculating a first set of values using a partial Mahalanobis calculation and paragraph 58, which mentions using “for each remaining target denomination, a second partial Mahalanobis distance calculation.  See also the last sentence of paragraph 37, which states “[a}dditionally, or alternatively, at this stage III the processor 18 may be arranged to use calibration data which is derived during an initial calibration of the validator and which indicates the extent to which the sensor outputs of the validator depart from a predetermined or average validator” and “[t]his calibration data can be used to compensate for validator-to-validator variations in the sensors”.


Regarding Claim 2, King discloses, wherein it is determined whether or not two or more of the target denominations can be designated from the current denominations, and when two or more of the target denominations can be designated from the current denominations, the two or more of the target denominations are selectively used in such a way that differences in value between one of the target denomination standards for each of the two or more of the target denominations and a corresponding one of the additional denomination standards are as small as possible, noting the use of the Mahalanobis calculation at paragraph 42, which states “[b]lock 40 indicates that he two normalized outputs of sensor 10, S sub 1f1 and S sub 1a1, are used to derive a value for each of the target denominations, each value indicating how close the sensor outputs are to the mean of a population of the target class” and “[t]he value is derived by performing part of a Mahalanobis distance calculation”.  See also paragraphs 43, 44, 52, 55, 68, 69, 76, 77, 79 and 80, for example. 

Regarding Claim 3, King discloses, wherein two or more of the target denominations are designated from the current denominations and 
one of the target denomination standards for each of the two or more of the target denominations is used for calculating the discrimination criteria for the additional denomination, as mentioned at paragraph 11, reproduced as follows. 

[0011] According to a further aspect of the invention, a validator is capable of a self-tuning operation in which acceptance criteria for respective denominations, or classes, are modified in accordance with measurements made of articles which have been tested and found to belong to those classes. In order to re-configure the apparatus to permit it to recognise articles of a different class, acceptance criteria for the new denomination are derived by taking into account the extent to which the acceptance criteria for at least one other class (and preferably at least two other classes) have been modified by the self-tuning operation. In this way, it is possible to derive a modification factor for the new class, and to apply this modification factor to a nominal set of acceptance criteria for that class to permit recognition of the class.

Emphasis provided.

Regarding Claim 4, King discloses, wherein in (a) case where it is required to set the discrimination criteria for two or more of the additional denominations at one time, two or more of the target denominations are switchably designated when calculating the discrimination criteria for each of the two or more of the additional denominations, as mentioned at paragraph 84, which states as follows.

[0084] If desired, for some target classes steps 354 and 356 may be repeated for respective different classes which closely resemble the target class. The steps 354 and 356 may be omitted for some target classes

The term “switchably designated” is considered to be analogous to the repetition of steps (354 and 356) so that each denomination may be further tested for additional accuracy based upon the closeness to the median represented by the application of the Malhalanobis distance to each denomination for comparison to the target classes.
 
Regarding Claim 7, King teaches, wherein a single software component
(a) stores the target 20 denomination standards and the additional denomination standards in the coin discrimination apparatus using the target denomination which is designated in advance, 
(b) calculates the discrimination criteria for the additional denomination by multiplying the ratios by the discrimination criteria for the target denomination, 
(c) stores the calculated discrimination criteria for the additional denomination in the discrimination criteria storing device, and 
(d) sets the coin discrimination apparatus to conduct authentication discrimination and denomination discrimination using the calculated discrimination criteria for the additional denomination, noting that a) through d) above have already been discussed in the rejections of Claims 1-6, above, and that single software is mentioned at paragraph 17, which states as follows.

[0017] The re-configuration operation can be carried out using a portable terminal coupled to the validator so that it does not have to be removed from its site. Alternatively, the necessary software for performing the re-configuration may be contained within the validator itself, and the operation performed once the validator has received initial acceptance criteria for the new denomination.

Emphasis provided.
Regarding Claim 8, King teaches, wherein the discrimination criteria, i.e. the outputs from the sensors (10, 12, 14), for the target denomination are given by amplitudes of a first set of waveforms that vary according to the sensor information, i.e., the outputs from sensors (10, 12, 14), which are described as electromagnetic coils which has a self-oscillating circuit, and, as mentioned at paragraph 31, third sentence, “[a]s the coin passes the coil, both the frequency and the amplitude of the oscillator change” thus creating different and varying waveforms as each coin passes as well as for coins of different denominations/classes;
the discrimination criteria, i.e., (the outputs from the sensors (10, 12, 14)) for the additional denomination are given by amplitudes of a second set of waveforms that vary according to the sensor information, as illustrated in figure 2, and as mentioned at paragraph 35, last sentence, “[t]he outputs are delivered to the interface circuit 16 which performs some preliminary processing of the outputs to derive digital values which are handled by the processor 18 as shown in sections II, III, IV and V of FIG. 2”, noting again that each coin and each denomination/class of coin has its own characteristic waveform with different amplitude and frequency;
the target denomination standards are given by amplitudes of a third set of waveforms that vary according to the sensor information (the outputs of sensors (10, 12, 14), noting that if there are three target denominations then there will be three waveforms, as well as noting that the waveforms for a single class/denomination of a single coin will vary according to the property sensed by the coils, i.e., coin material, coin diameter, coin thickness, for example, as mentioned at paragraphs 32 and 33;
the additional denomination standards are given by amplitudes of a fourth set of waveforms that vary according to the sensor information, i.e, the outputs of the sensors (10, 12, 14), noting again the mention of the various sensors and their outputs at paragraphs 32-34; and
a relationship between the amplitudes that give the discrimination criteria for the target denomination and the amplitudes that give the
discrimination criteria for the additional denomination is given by a relationship between the target denomination standards and the additional denomination standards, as mentioned at paragraphs 37-40, as follows.

[0036] Within section II, the processor 18 stores the idle values of the frequency and the amplitude of each of the sensors, i.e. the values adopted by the sensors when there is no coin present. The procedure is indicated at blocks 30. The circuit also records the peak of the change in the frequency as indicated at 32, and the peak of the change in amplitude as indicated at 33. In the case of sensor 12, it is possible that both the frequency and the amplitude change, as the coin moves past, in a first direction to a first peak, and in a second direction to a negative peak (or trough) and again in the first direction, before returning to the idle value. Processor 18 is therefore arranged to record the value of the first frequency and amplitude peaks at 32' and 33' respectively, and the second (negative) frequency and amplitude peaks at 32" and 33" respectively.
[0037] At stage III, all the values recorded at stage II are applied to various algorithms at blocks 34. Each algorithm takes a peak value and the corresponding idle value to produce a normalised value, which is substantially independent of temperature variations. For example, the algorithm may be arranged to determine the ratio of the change in the parameter (amplitude or frequency) to the idle value. Additionally, or alternatively, at this stage III the processor 18 may be arranged to use calibration data which is derived during an initial calibration of the validator and which indicates the extent to which the sensor outputs of the validator depart from a predetermined or average validator. This calibration data can be used to compensate for validator-to-validator variations in the sensors.
[0038] At stage IV, the processor 18 stores the eight normalised sensor outputs as indicated at blocks 36. These are used by the processor 18 during the processing stage V which determines whether the measurements represent a genuine coin, and if so the denomination of that coin. The normalised outputs are represented as S.sub.ijk where:
[0039] i represents the sensor (1=sensor 10, 2=sensor 12 and 3=sensor 14), j represents the measured characteristic (f=frequency, a=amplitude) and k indicates which peak is represented (1=first peak, 2=second (negative) peak).
[0040] It is to be noted that although FIG. 2 sets out how the sensor outputs are obtained and processed, it does not indicate the sequence in which these operations are performed. In particular, it should be noted that some of the normalised sensor values obtained at stage IV will be derived before other normalised sensor values, and possibly even before the coin reaches some of the sensors. For example the normalised sensor values S.sub.1f1, S.sub.1a1 derived from the outputs of sensor 10 will be available before the normalised outputs S.sub.2f1, S.sub.2a1 derived from sensor 12, and possibly before the coin has reached sensor 12.

Emphasis provided.

Regarding Claim 9, King discloses, wherein the discrimination criteria for the additional denomination include information relating to a material of the coins, as mentioned at paragraph 32, second sentence, i.e., “[t]he shift in the frequency of the sensor as the coin moves past is indicative of coin diameter, and the shift in amplitude is indicative of the material around the outer part of the coin (which may differ from the material at the inner part, or core, if the coin is a bicolour coin)”, information relating to a thickness of the coins, as mentioned at paragraph 33, second sentence, i.e., “[t]he shift in frequency as the coin moves past the sensor is indicative of coin thickness and the shift in amplitude is indicative of the material of the outer skin of the central core of the coin”, and information relating to a diameter of the coins, as mentioned at paragraph 32; and
when the information relating to the diameter of the coins is calculated, one of the current denominations that has a nearest diameter to the additional denomination is designated as the target denomination, noting paragraphs 41-45 and 50, as follows.

[0041] Referring to section V of FIG. 2, blocks 38 represent the comparison of the normalised sensor outputs with predetermined ranges associated with respective target denominations. This procedure of individually checking sensor outputs against respective ranges is conventional.
[0042] Block 40 indicates that the two normalised outputs of sensor 10, S.sub.1f1 and S.sub.1a1, are used to derive a value for each of the target denominations, each value indicating how close the sensor outputs are to the mean of a population of that target class. The value is derived by performing part of a Mahalanobis distance calculation.
[0043] In block 42, another two-parameter partial Mahalanobis calculation is performed, based on two of the normalised sensor outputs of the sensor 12, S.sub.2f1, S.sub.2a1 (representing the frequency and amplitude shift of the first peak in the sensor output).
[0044] At block 44, the normalised outputs used in the two partial Mahalanobis calculations performed in blocks 40 and 42 are combined with other data to determine how close the relationships between the outputs are to the expected mean of each target denomination. This further calculation takes into account expected correlations between each of the sensor outputs S.sub.1f1, S.sub.1a1 from sensor 10 with each of the two sensor outputs S.sub.2f1, S.sub.2a1 taken from sensor 12. This will be explained in further detail below.
[0045] At block 46, potentially all normalised sensor output values can be weighted and combined to give a single value which can be checked against respective thresholds for different target denominations. The weighting co-efficients, some of which may be zero, will be different for different target denominations.
[0050] For each target denomination there is also stored, for each property m to be measured, a mean value x.sub.m.

Emphasis provided.

Regarding Claims 11 and 21, see the rejection of Claim 1, above.
Regarding Claims 12 and 22, see the rejection of Claim 2, above.
Regarding Claims 13 and 23, see the rejection of Claim 3, above.
Regarding Claims 14 and 24, see the rejection of Claim 4, above.
Regarding Claims 17 and 27, see the rejection of Claim 7, above.
Regarding Claims 18 and 28, see the rejection of Claim 8, above.
Regarding Claims 19 and 29, see the rejection of Claim 9, above.

Claim(s) 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2003/0121754 A1) in view of Mennie et al (US 6,731,785 B1).

Regarding Claim 31, King does not expressly teach further comprising:
switching the coin discrimination apparatus
from a normal mode in which the coin discrimination apparatus performs coin discriminating operations for discriminating the authenticity and denomination of a coin from discrimination criteria for the current denominations,
to a new denomination adding mode for determining whether the additional - denomination discrimination criteria are stored in the coin discrimination apparatus and for calculating the additional-denomination discrimination criteria in the event the additional- denomination discrimination criteria are not stored in the coin discrimination apparatus by performing the determining, designating, calculating, storing, and setting operations.

Regarding Claim 31, King does not expressly teach, but Mennie teaches further comprising:
switching the coin discrimination apparatus
from a normal mode in which the coin discrimination apparatus performs coin discriminating operations for discriminating the authenticity and denomination of a coin from discrimination criteria for the current denominations,
to a new denomination adding mode for determining whether the additional - denomination discrimination criteria are stored in the coin discrimination apparatus and for calculating the additional-denomination discrimination criteria in the event the additional- denomination discrimination criteria are not stored in the coin discrimination apparatus by performing the determining, designating, calculating, storing, and setting operations, as mentioned at col. 34, lines 1-16 and 43-59 and col. 36, lines 31-51, as follows.
Col. 34, lines 1-16 states:
(157) V. Standard Mode/Learn Mode
(158) The currency handling system 10 of FIG. 1 may be operated in either a "standard" currency evaluation mode or a "learn" mode. In the standard currency evaluation mode, the data obtained by the scanheads or sensors 42, is compared by the processor 54 to prestored master information in the memory 56. The prestored master information corresponds to data generated from genuine "master" currency of a plurality of denominations and/or types. Typically, the prestored data represents an expected numerical value or range of numerical values or a pattern associated with the characteristic information scan of genuine currency. The prestored data may further represent various orientations and/or facing positions of genuine currency to account for the possibility of a bill in the stack being in a reversed orientation or reversed facing position compared to other bills in the stack.
Emphasis provided.

Col. 34, lines 43-59 states:
With the learn mode capability of the present invention, master information may be obtained from any denomination of currency in any desired "family" by simply repeating the learn mode for each denomination and type of currency in the family.
(161) This may be achieved in successive operations of the learn mode by running currency bills of the designated family, one currency denomination and type at a time, through the scanning system 10 to obtain the necessary master information. The number of bills fed through the system may be as few as one bill, or may be several bills. The bill(s) fed through the system may include good quality bill(s), poor quality bills or both. The master information obtained from the bills defines (or may be processed to define) thresholds or ranges of acceptability or patterns of bills of the designated denomination and type which are later to be evaluated in "standard" mode.
Emphasis provided.

Col. 36, lines 31-51 states:
Not only can the currency handling system 10 in the learn mode add master information of new currency denominations, but the system 10 may also replace existing currency denominations. If a country replaces an existing currency denomination with a new bill type for that denomination, the currency handling system 10 may learn the new bill's characteristic information and replace the previous master information with new master information. For example, the operator may use the operator interface 32 to enter the specific currency denomination to be replaced. Then, the master currency bills of the new bill type may be conveyed through the currency handling system 10 and scanned to obtain master information associated with the new bill's characteristic information, which may then be stored in the memory 56. Additionally, the operator may delete an existing currency denomination stored in the memory 56 through the operator interface 32. In one embodiment, the operator must enter a security code to access the learn mode. The security code ensures that qualified operators may add, replace or delete master information in the learn mode.

Emphasis provided.

Regarding Claim 31, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the steps of
switching the coin discrimination apparatus
from a normal mode in which the coin discrimination apparatus performs coin discriminating operations for discriminating the authenticity and denomination of a coin from discrimination criteria for the current denominations,
to a new denomination adding mode for determining whether the additional - denomination discrimination criteria are stored in the coin discrimination apparatus and for calculating the additional-denomination discrimination criteria in the event the additional- denomination discrimination criteria are not stored in the coin discrimination apparatus by performing the determining, designating, calculating, storing, and setting operations, as taught by Mennie, in King’s method for setting discrimination criteria, for the purpose of obtaining characteristic banknote data for use as master data for comparing in standard mode with banknotes fed into the banknote sorting device as is common and typical in the art of banknote sorting.  

Regarding Claim 32, King does not expressly teach further comprising:
receiving a predetermined external switching signal representing an instruction to store the discrimination criteria for the additional denomination; and
automatically switching, in response to receiving the predetermined external switching signal, the coin discrimination apparatus from the normal mode to the new denomination adding mode.

Regarding Claim 32, King does not expressly teach, but Mennie teaches further comprising:
receiving a predetermined external switching signal representing an instruction to store the discrimination criteria for the additional denomination; and
automatically switching, in response to receiving the predetermined external switching signal, the coin discrimination apparatus from the normal mode to the new denomination adding mode, as mentioned at col. 5, lines 18-33 and col. 36, lines 20-26, which states as follows.
Col. 5, lines 18-33 states:
An operator interface panel and display 32 provides an operator the capability of sending input data to, or receiving output data from, the currency handling system 10. Input data may comprise, for example, user-selected operating modes and user-defined operating parameters for the currency handling system 10. Output data may comprise, for example, a display of the operating modes and/or status of the currency handling system 10 and the number or cumulative value of evaluated bills. In one embodiment, the operator interface panel 32 comprises a touch-screen "keypad" and display which may be used to provide input data and display output data related to operation of the currency handling system 10. Alternatively, the operator interface 32 may employ physical keys or buttons and a separate display or a combination of physical keys and displayed touch-screen keys.

Emphasis provided.

Col. 36, lines 20-26 states:
 After the operator has obtained the master information from each desired currency denomination and type, the operator instructs the system 10 to enter the ‘standard’ mode, or to depart the ‘learn’ mode.  The operator may nevertheless re-enter the learn mode at a subsequent time to obtain master information from other currency denominations, types and/or series.
Emphasis provided.

Regarding Claim 33, King does not expressly teach further comprising automatically switching the coin discrimination apparatus from the new denomination adding mode to the normal mode when the operations performed in the new denomination adding mode are completed.

Regarding Claim 33, see rejection of Claim 32, above.

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. 

Applicant asserts at Applicant’s Remarks received 5/16/22, p. 27, second paragraph, as follows.
“In contrast, King fails to disclose this manner of determining the discrimination criteria for the additional denomination. Thus, King fails to disclose the standard apparatus. King also fails to disclose the obtaining of the claimed two standards from the standard apparatus. In addition, King fails to disclose the claimed ratio of the two standards, and the claimed calculating of the discrimination criteria for an additional denomination by multiplying discrimination criteria for the target denomination by the ratios of the two standards”.

In response, summarized from the rejection above, it is noted that King discloses this manner of determining the discrimination criteria for the additional denomination. 
In particular, King expressly discloses the standard apparatus as mentioned at paragraphs 8, 9, 12-15, 103-107, 115, 116 and 119-121, for example. 
King also discloses the obtaining of the claimed two standards from the standard apparatus, as mentioned at paragraphs 5 and 11. 
In addition, King discloses the claimed ratio of the two standards, and the claimed calculating of the discrimination criteria for an additional denomination by multiplying discrimination criteria for the target denomination by the ratios of the two standards, as mentioned at paragraphs 11, 37, 82 and 119-121 and as illustrated in figures 4 and 8, for example.

Applicant further asserts at Applicant’s Remarks received 5/16/22, p. 34, first paragraph, as follows.
	“King also fails to disclose obtaining the additional-denomination discrimination
criteria with each of two or more methods by applying predetermined parameters
to a predetermined equation”.
In response, summarized from the rejection above, it is noted that King discloses obtaining the additional-denomination discrimination criteria with each of two or more methods by applying predetermined parameters to a predetermined equation, as mentioned at paragraphs 102, 129, 52, 58 and 37.

Finally, Applicant asserts at Applicant’s Remarks received 5/16/22, p. 35, second paragraph, as follows.

“King also fails to disclose selectively using one of two or more calculation methods to reduce the effect of a fluctuation of the coin discrimination performance of the coin discrimination apparatus from that of a standard apparatus”.

In response, summarized from the rejection above, it is noted that King discloses selectively using one of two or more calculation methods to reduce the effect of a fluctuation of the coin discrimination performance of the coin discrimination apparatus from that of a standard apparatus, as mentioned at paragraphs 129, 52, 58, 37 (compensation for validator-to-validator variations in the sensors), and 102 as well as the flow chart in figure 9, for example. 

	Since anticipation has been shown in detail in the rejection above, where King discloses features characterized by Applicant as features i)-iii), of Claim 1 as well as all of Claims 1-4, 7-9, 11-14, 17-19, 21-24 and 27-29, these claims are rejected by King under section 102(a)(1).  Additionally, newly added Claims 31-33 are rejected by King over Mennie, as further set fourth in detail above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

King ‘755 is cited as teaching calibration of data derived during initial calibration of the validator related to the sensor outputs of various coins, as mentioned at paragraphs 31 and 95.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

August 6, 2022